El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
Los beebos esenciales de este caso son como sigue:
En septiembre 11 de 1931, por virtud de nombramiento que a su favor extendiera el Administrador de la Capital de Puerto Pico, el querellante Luis A. Castro tomó posesión ■del cargo de Secretario de la Capital; y continuó desempe-ñando dicho cargo, sin interrupción, hasta el día 21 de abril •de 1941, fecha en que ocurrieron los hechos de que se queja ■el querellante y que constituyen la base de este procedimiento de Quo Warranto.
Alega el querellante que el día 21 de abril de 1941, sin que él hubiese renunciado su cargo y sin que el Adminis-*800trador de la Capital le hubiese suspendido o destituido, el querellado Lino Padrón Rivera, prestó juramento de toma de posesión del cargo de Secretario de la Capital, en subs-titución del querellante, y se encuentra usurpando ilegalmente-las funciones de dicho cargo contra la voluntad expresa del querellante; que el querellado Lino Padrón Rivera ocupa, desempeña y ejerce en la Legislatura de Puerto Rico el cargo-de Senador, para el que fue electo en las elecciones celebradas el 5 de noviembre de 1940; y que el querellado carece de título o derecho para desempeñar el cargo en cuestión, por los siguientes motivos:
(o) Porque en la fecha en que el querellado pretendió tomar posesión del cargo, éste no estaba vacante y sí ocupado por el querellante.
(■b) Porque el querellado basa su derecho a tomar pose-sión del cargo en el nombramiento expedido a su favor por el Administrador Sr. Fernando G-éigel, siendo dicho nombra-miento ilegal y nulo por hallarse el cargo ocupado por el querellante desde septiembre 11 de 1931, a virtud de nom-bramiento hecho a su favor por el Administrador.
(c) Porque si el Administrador ha tenido el propósito de-destituir al querellante mediante un nombramiento a favor del querellado, dicho nombramiento no puede tener efecto, por cuanto al querellante no se le han formulado cargos, ni se le ha dado oportunidad de ser oído, como lo exige el artículo 27 de la Ley Núm. 99 de mayo 15 de 1931 (pág. 627).
(d) Porque habiendo sido electo para y tomado posesión del cargo de Senador, el que ejercía en la fecha en que pre-tendió tomar posesión del cargo de Secretario de la Capital,, el querellado está impedido de desempeñar las funciones del referido cargo de Secretario de la Capital en virtud de la prohibición expresa contenida en el artículo 30 de la Carta Orgánica de Puerto Rico.
Pide el querellante que se investigue el título o derecho-que alega tener el querellado para ocupar el cargo de Se-*801cretario de la Capital, y que se dicte sentencia declarando qne el querellado ha usurpado y ejerce ilegalmente las fun-ciones de dicho cargo, en el que debe cesar inmediatamente, con imposición al querellado de costas y honorarios de abo-gado.
Compareció el querellado y formuló excepción previa en cuanto al fundamento (d) de la querella, supra, alegando que los hechos expuestos rio son suficientes para determinar una causa de acción. Y contestando la querella alegó:
Que el 22 de abril de 1941 el querellante abandonó volun-tariamente el cargo de Secretario de la Capital e hizo entrega del mismo al querellado.
Que el 17 de febrero de 1941 y en varias ocasiones anteriores, el Administrador de la Capital, Sr. Gréigel, y el Presidente de la Junta de Comisionados informaron al que-rellante que por razones de índole política él no podía con-tinuar en el cargo de Secretario, para el cual se había designado al querellado; que el querellante mostró su con-formidad, conviniendo en que pondría en orden la secretaría para hacer entrega inmediata al nuevo secretario, tan pronto se le notificara de su toma de posesión; y que el 17 de febrero, 1941 el Administrador extendió el nombramiento de secretario a favor del querellado.
Que-el querellado prestó juramento del cargo de secre-tario el día 21 de abril de 1941; y el día 22 del mismo mes el querellante le hizo entrega de un inventario completo de las propiedades municipales bajo su custodia, así como de su escritorio, libros de actas y records del Gobierno de ía Capital, caja de caudales, fianzas, pólizas de seguro, fianzas en efectivo y en general de todas las propiedades y enseres de la Secretaría.
Alegó, por último, el querellado que el querellante está impedido de ejercitar esta acción o de discutir el título del querellado, porque el querellante reflexiva, voluntaria y de-*802Unitivamente abandonó el cargo e hizo entrega del mismo al querellado.
En septiembre 8 de 1941 la corte inferior dictó sentencia declarando con lugar la querella y resolviendo qne el que-rellado ocupa y desempeña ilegalmente el cargo de Secretario de la Capital; que el querellante tiene derecho a dicho cargo y lo ha tenido desde abril 22, 1941 y deberá ser repuesto en el mismo, con todos los poderes, prerrogativas, privilegios y emolumentos inherentes al mismo; y, por último, que el querellado deberá cesar inmediatamente en el desempeño del cargo y abandonar el mismo, con costas al querellado, sin incluir honorarios de abogado.
Los pronunciamientos específicos de dicha sentencia fue-ron los siguientes:
1. Que en febrero 17 de 1941, fecha en que fue nombrado el querellado, no existía vacante alguna en el cargo de Secretario de la Capital que pudiera ser cubierta a virtud de nuevo nombramiento, y por consiguiente el nombramiento extendido al querellado es nulo.
2. La condición de miembro de la Asamblea Legislativa (Senador) no incapacita al querellado para ser nombrado Secretario de la Capital, ni para desempeñar el cargo.
3. Que el nombramiento del querellado no tuvo otra moti-vación que razones de índole política o sea para cumplir compromisos políticos; y que aún cuando es cierto que el querellante hizo entrega de su oficina al querellado por me-dios pacíficos, el querellante nunca tuvo la intención de abandonar su cargo ni de renunciar su derecho al mismo.
• El querellado apelante, para sostener su recurso, alega que la corte sentenciadora erró: al declarar que el nombra-miento hecho a favor del querellante en septiembre 11 de 1931 era un título legal para ocupar el cargo después de la toma de posesión de la Junta de Comisionados electa en noviembre de 1940; al admitir como prueba el referido nom-*803bramiento; y al declarar que el querellante no abandonó voluntariamente el cargo.
Pasaremos ahora a considerar y resolver las dos cuestio-nes envueltas en este procedimiento.
la. ¿Cuál era el status legal del peticionario Luis A. Castro el día 17 de febrero de 1941, cuando el Sr. Géigel, Administrador de la Capital, designó al querellado para el cargo de Secretario de la Capital?
De la evidencia ofrecida por el propio querellante apa-rece que el nombramiento original a favor del Sr. Castro fue hecho por el Administrador Sr. Jesús Benitez, el día 11 de septiembre de 1931; que en enero 4 de 1937, el querellante presentó la renuncia de su cargo al nuevo Administrador de la Capital, Dr. Carlos M. de Castro, electo en las elec-ciones de noviembre de 1936; que el Administrador Sr. de Castro no aceptó la renuncia del querellante y en la misma fecha le extendió un nuevo nombramiento; y que desde en-tonces o sea desde la fecha de su nombramiento original hasta la fecha en que el querellado tomó posesión, el querellante ocupó el cargo de Secretario de la Capital. Se admite por ambas partes que en ninguna fecha anterior a la de la toma de posesión del querellado se suspendió de empleo o se for-muló cargo alguno contra el querellante para su separación del puesto.
¿Era legalmente necesario que el querellante renunciara, entregara o abandonara o fuera removido del cargo de Se-cretario de la Capital, que venía ocupando por virtud de nombramientos extendídosle por los dos antecesores del Administrador electo en noviembre de 1940, para que el nuevo Administrador pudiese hacer un nuevo nombramiento en favor de otra persona distinta a la del querellante? La pregunta debe ser contestada en la negativa. Para sostener la afirmativa tendríamos que resolver que el de Secretario de la Capital es un cargo vitalicio, lo que estaría en abierto *804conflicto con nuestra decisión en De Castro v. Junta de Comisionados, 59 D.P.R. 676, qne consideramos de estricta aplicación al caso de autos. Habiendo resuelto como resol-vimos en dicho caso que “el término del Administrador de la Capital es el de cuatro años,, siempre que durante el mismo observe buena conducta”, tenemos que resolver en el presente que el término del Secretario de la Capital es también el de cuatro años, de acuerdo con el artículo 39 de la Ley Núm. 99 de mayo 15 de 1931, por la que se rige el G-obierno de la Capital. Resolvemos, por lo tanto, que el Administrador de la Capital, electo en noviembre de 1940, tenía desde el momento en que tomó posesión de su cargo el derecho de nombrar el nuevo Secretario de la Capital, sin estar obligado a pedir la renuncia o a formular cargos al querellante, quien, por razón de haber expirado el término para que le nombrara el Administrador anterior, se encon-traba ocupando el cargo a voluntad del poder nominador y hasta que éste le designase sucesor. Si la petición de la renuncia o la remoción fuese un requisito previo y esencial para poder nombrar el sucesor de un funcionario que ocupa el cargo en esas condiciones, “holding over”, tendríamos que admitir que el cargo podría convertirse en vitalicio, a voluntad del ineumbente, con sólo negarse a renunciarlo. Y no puede depender el derecho a hacer el nombramiento del nuevo funcionario, de la formulación de cargos y remoción del funcionario saliente, porque en el caso de que no hubiera cargos que formular, el puesto se convertiría en vitalicio y el que lo ocupa podría continuar ocupándolo mientras observase buena conducta. [3] Queremos hacer constar, además, que aún cuando sostuviéramos que la renuncia del querellante es un requisito esencial para la validez del nom-bramiento de su sucesor, ese requisito fué cabalmente cum-plido, pues la evidencia practicada, sin que de ella surja conflicto alguno, estableció que con anterioridad al día 12 *805de abril de 1941, el querellante sabía que el querellado había sido nombrado para sucederle en el cargo de Secretario; que el 15 del mismo mes el querellante se dirigió por escrito al Administrador, Sr. Gréigel, pidiéndole le enviara copia del nombramiento extendido al querellado “a los fines de récord”; que el día 18 el administrador envió al querellante copia de dicho nombramiento; que el 21 del mismo mes el querellado tomó posesión del cargo, sin que el querellante se opusiera o formulara protesta alguna, excusándose por no poder asistir al acto de toma de posesión por ser ése el dia de su onomástico; que al día siguiente, 22 de abril, el que-rellante fué a secretaría y allí le presentó al querellado el personal de la oficina, explicándole las atribuciones de cada empleado, le entregó el inventario del contenido de la caja de hierro, firmó los contratos que estaban pendientes de su firma y realizó todos los actos necesarios para familiarizar al querellado con el funcionamiento de la secretaría, sin que de sus labios brotase en momento alguno ni una sola pala-bra de protesta o que revelase su intención de reclamar y retener para sí el cargo que voluntariamente estaba entre-gando. Todos esos actos realizados por el querellante, vo-luntariamente y sin que sobre él se ejerciera influencia, fuerza o presión indebidas, constituyen una entrega (surrender) voluntaria del cargo a su sucesor. Attorney General ex rel Moreland v. Maybury, 141 Mich. 31, 104 N. W. 324; Rainwater v. State, 121 A.L.R. 981; Rex v. Greens, 2 Q.B. 460, 6 Jurist (1842) 777; 22 R.C.L. 560, sec. 264. El efecto legal de dichos actos no puede ser destruido por la simple manifestación, hecha a posteriori, por el querellante, al efecto de que cuando actuó en la forma establecida por la prueba él no tenía la intención de entregar o renunciar el cargo y que al entregarlo, lo hizo con la reserva mental o propósito de reclamar el cargo más tarde por medio de este procedi-miento de quo warranto.
*806Las conclusiones a que llegó la corte inferior son claramente erróneas e insuficientes por sí solas para sostener la sentencia recurrida. Sin embargo, como la apelación se interpone contra la sentencia y no contra los fundamentos de la misma, es nuestro deber sostenerla si a nuestro juicio existen otros fundamentos para justificar su confirmación.
2a. ¿Podría el querellado, no obstante su condición de Senador, en el Senado Insular, ser legalmente nombrado para el cargo de Secretario de la Capital?
El texto inglés de la sección 30 de la Ley Orgánica de Puerto Rico, en lo que es pertinente, dice:
“No senator or representative so elected or appointed shall, during his term of office, be appointed to any civil office under the Government of Puerto Bieo, and no such senator or representative shall be eligible for appointment to any office created during his term of office until the expiration of two years after the date upon which his term of office shall have expired.” (Itálicas nuestras.)
La traducción al castellano lee como sigue:
“Ningún senador o representante así elegido o nombrado podrá ser nombrado para ningún cargo civil en el Gobierno de Puerto Rico durante el término de su ministerio, ni será elegible parh nombra-miento para ningún cargo creado durante dicho término hasta des-pués de transcurridos dos años desde la fecha en que haya vencido-el mismo.” (Itálicas nuestras) Leyes de 1938.
Comparando el texto inglés, que es el que debe prevalecer, con el castellano, se notará que la frase “under the Government of Puerto Rico” ha sido erróneamente traducida por “en el Gobierno de Puerto Rico”, en vez de “bajo el Gobierno de Puerto Rico”. Considerando que el error de traducción es substancial, estudiaremos y resolveremos la cuestión a la luz del texto inglés.
La sección 30, supra, contiene dos prohibiciones:
(a) Ningún senador o representante será nombrado, o sea no se le podrá nombrar legalmente, para un cargo civil *807bajo el Gobierno de Puerto Rico, durante el término de su cargo.
(b) Tampoco se le podrá nombrar para ningún cargo que hubiere sido creado por la Legislatura, durante el término de su elección, hasta que hayan transcurrido dos años desde la expiración de dicho término.
Es con la primera de estas dos prohibiciones que tenemos que ver en el presente caso. Dicha prohibición va dirigida al funcionario que de acuerdo con la ley tiene la facultad de nominar.. Cuando se dice qué “ningún senador o repre-sentante será nombrado”, lo que en realidad se dice es que los miembros de la Legislatura no son elegibles para cargos civiles bajo el gobierno de la isla y que los funcionarios investidos del poder nominador no tienen facultad para nombrar a un miembro de la Legislatura para uno de tales cargos. Y no puede ser de otro modo, pues el miembro de la Legislatura no puede nombrarse a sí mismo.
Que el de Secretario de la Capital' de Puerto Rico es un cargo civil, es cuestión que no admite discusión. Lo que tenemos que considerar y resolver es si dicho cargo es un “civil office under the Government of Puerto Rico” — un cargo civil bajo el Gobierno de Puerto Rico — y, por consi-guiente, uno de ésos para los cuales no puede ser legalmenté nombrado un senador o representante, durante el término de su cargo como legislador. -
El gobierno, o sea la instfumentalidad creada por la Ley Orgánica para regular y administrar los intereses públicos de la comunidad puertorriqueña, es y debe ser un conjunto armónico, y todas sus subdivisiones y dependencias deben regirse por los mismos principios de la más pura moral administrativa. Para su mejor funcionamiento, la ley ha dividido el gobierno de nuestra isla en dos ramas: la llamada ‘ ‘ Gobierno de Puerto Rico ” o “ Gobierno Insular ’ que tiene' facultad y jurisdicción sobre todo aquello que pueda afec-tar al pueblo de la isla en general, y el “Gobierno Munici*808pal”, cuyas facultades y jurisdicción no pueden alcanzar más allá de los límites territoriales de una determinada sub-división municipal. Aún cuando la rama insular y la rama municipal parecen funcionar como entidades distintas y se-paradas, ambas son en realidad partes de una sola instru-mentalidad gubernamental — el gobierno de Puerto Rico. San Millán v. Junta de Retiro, 45 D.P.R. 244. Así lo reco-noce la propia Ley Orgánica cuando dispone (artículo 3) que . . todos los bonos emitidos por el Gobierno de Puerto Rico o por autoridad de éste, estarán exentos de contribución por el Gobierno de los Estados Unidos, por el Gobierno de Puerto Rico, por cualquier subdivisión política o municipal del mismo . .
Las subdivisiones municipales o municipios de Puerto Rico son criaturas de la Legislatura de Puerto Rico, que es una de las tres ramas del Gobierno de Puerto Rico. ,Es la legislatura insular la que puede dar vida a nuevas muni-cipalidades y la que tiene facultad para consolidar dos o más de las ya existentes para formar una sola. Las leyes por las cuales se rigen los municipios son aprobadas por los legisladores insulares, y son éstos los que crean los cargos municipales y fijan y aumentan los sueldos de los funcipna-rios. Las contribuciones sobre los inmuebles radicados den-tro de los límites de las respectivas municipalidades son cobradas por funcionarios del Gobierno Insular e ingresadas en los respectivos tesoros municipales. Las emisiones de bonos municipales requieren para su validez y efectividad la aprobación previa del Gobierno Insular. Todo esto de-muestra claramente que los gobiernos municipales, por las relaciones que existen entre ellos y el Gobierno Insular y por la supervisión que éste ejerce sobre aquéllos, son partes integrantes del Gobierno de Puerto Rico, siendo por tanto los cargos civiles municipales, cargos civiles bajo el Gobierno de Puerto Rico. Véase State v. Vallé, 41 Mo. 29, 31.
*809La ley orgánica del Gobierno de la Capital, Ley núm. 99, aprobada en mayo 15 de 1931, es la qne ba creado el cargo de Secretario de la Capital, qne abora ocnpa el querellado a virtud de nombramiento becho a su favor por el Adminis-trador de la Capital en abril 20 de 1941. Dicha ley fija el sueldo que deberá pagarse al Secretario por sus servicios •como tal. La Legislatura puede abolir dicbo cargo y puede también disminuir o aumentar el sueldo del funcionario. Todo lo cual es una demostración más de que el cargo civil de Secretario de la Capital es un cargo civil bajo el Gobierno de Puerto Eico y por tanto comprendido dentro de la .pro-hibición expresa de la Carta Orgánica. Wood v. Miller, 242 S. W. 573.
El caso de San Millán v. Junta de Retiro, supra, no tiene el alcance que pretende darle la corte inferior. Lo que re-solvimos en dicho caso fue que el Secretario Municipal no es un empleado del Gobierno Insular, a los efectos' de la sec-ción 20 de la Ley de Eetiro, 104 de 1925 (pág. 949).
 La contención del querellado de que la aceptación del cargo de Secretario de la Capital creó una vacante en su cargo de Senador, no es sostenible. Siendo dicbo cargo, ■según hemos resuelto, un cargo civil bajo el Gobierno de Puerto Eico, el nombramiento extendido por el Administra-dor de la Capital a favor del querellado es nulo ab initio y no puede ser convalidado por la mera aceptación del quere-lladq. Además, el récord demuestra que el querellado ocu-paba el cargo de Senador en la fecha en que fué nombrado para el cargo de Secretario de la Capital; que después de haber tomado posesión del cargo municipal no solamente no renunció el cargo de Senador, sino que continuaba ocupán-dolo en la fecha de la celebración de la vista del caso, en mayo 26 de 1941; y que al ser preguntado si al aceptar el cargo de secretario tuvo la intención de renunciar el de Se-nador, contestó: “No la tuve”, añadiendo que no tenía la *810intención de abandonar sn pnesto en el Senado. Toda esa evidencia,  más el conocimiento judicial qne toma esta Corte de qne el querellado ha continuado y continua en la. actualidad ocupando su sitio en el Senado, demuestra fuera de toda duda el propósito firme y deliberado del querellado' de continuar ocupando ambos cargos en violación de las dis-posiciones de la Carta Orgánica.
Las mismas razones de índole moral que pueden invocarse para sostener que un senador o representante no puede ni debe ocupar un cargo civil en el Gobierno de Puerto Rico, pueden ser invocadas para sostener que tampoco debe ocupar un cargo civil bajo el Gobierno de Puerto Rico.
La contención del apelante, hecha oralmente en el acto de la vista de esta apelación, al efecto de que Luis A. Castro, habiendo abandonado el cargo, no tenía interés-para radicar este procedimiento de quo warranto, carece de-méritos. El querellante no reclama que se le ponga en po-sesión del cargo. Al autorizar el procedimiento, el Attorney G-eneral de Puerto Eico, lo hizo por el interés público en-vuelto en el mismo. Santiago v. Feuille, 10 D.P.R. 432; Pueblo v. Oliveras, 33 D.P.R. 743; Ex rel. Pérez v. Manescáu, 33 D.P.R. 739.

Por las razones expuestas, se declara con lugar la quere-lla y se modifica la sentencia recurrida, declarando y resol-viendo que él querellado Lino Padrón Rivera ocupa y está desempeñando ilegalmente el cargo de Secretario de la Capital desde la fecha en que tomó posesión del mismo o sea desde el 22 de abril de 19él, y que dicho querellado deberá abando-' nar y cesar inmediatamente en el desempeño de dicho cargo, bajo apercibimiento de que si se negare a hacerlo se librará él oportuno mandamiento para que la sentencia sea ejecutada: por el Márshal, con imposición de costas al querellado, sin incluir honorarios de abogado. Y así modificada se confirma-